Conclusions of the European Council meeting (16 September 2010) (debate)
The next item is the statements by the Council and the Commission: Conclusions of the European Council meeting (16 September 2010).
President of the European Council. - Mr President, the European Council meeting of 16 September was convened primarily in order to focus on the Union's external relations. We also had a short scheduled discussion during lunch about the task force on economic governance, and an unscheduled discussion about the Roma situation. Allow me to address each of these in turn.
First, regarding foreign affairs. When I took office eight months ago, while visiting our capitals, I noticed a degree of frustration following the Copenhagen Summit. There was a perception that the European Union was sidelined. Our economic outlook was not good, whereas other economies in the world were growing rapidly. Moreover, we started to realise how the economic strength of emerging countries is being transformed into real political power. The G20, although created at the instigation of the European Union, is also a sign of this trend, as is the debate about representation in the International Monetary Fund. This affects us: new players do not always share our interests and our world views.
The Lisbon Treaty requires the European Council to define the Union's strategic interests and give strategic direction to the work of other institutions. I am glad the Heads of State or Government all agreed to take this up and deepen their involvement in the Union's foreign policy. They want more ownership by the European Council. They want to assume their responsibilities as members of this Union institution.
What did we discuss? Well, it seemed urgent to me to address our strategic partnerships first. The issue was to link general objectives to concrete means, to make progress on the ground. We therefore briefly talked about how to make the best use of the Lisbon Treaty, with the new External Action Service. I would like to take this opportunity to thank Parliament for its work in securing agreement on this.
How can we make sure that what is done in Brussels and in the capitals is going in the same direction? How can we coordinate better between the different actors in Brussels? How can we bring together the different aspects of our relationship with partners - for instance, during summits - in areas such as the economy, climate, values and security?
The proof of the pudding is in the eating. How do we deal with our partners, one to one? We set priorities on a number of pressing matters. Our key messages for summits with third countries have to be underpinned by some specific negotiations and trade-offs. I retain from the discussion in the European Council the following other points:
First, this is the beginning of a process. Second, our key messages should be mandated by the European Council, prepared and implemented by the Foreign Affairs Council, the Commission and the High Representative, just as we are already preparing the G20 meetings in the European Council. My third point is that, with our partners, 'reciprocity' is a key word. We can also speak about 'identifying mutual interests'. The general feeling is that this is not the case yet. We all insist on deliverables and leverage. We must turn objectives into concrete results. We have strategic partners but we need more strategy.
We have developed ideas on how to position ourselves vis-à-vis China and where to fine-tune them further. Thanks to the European Council discussion, when the President of the Commission and I meet the Chinese Prime Minister in Brussels two weeks from now, we will not speak just for 'Brussels'. We can also speak on behalf of the 27.
We touched upon other upcoming meetings as well: the G20 summit in Seoul and the EU-US summit, both to take place in November, both crucial for global economic prospects. We will further prepare these meetings at the European Council of 28 and 29 October. The French President, as incoming chair, outlined some of his ideas for the G20 in 2011. He received our full support for creating a new dynamic for the G8/G20, underlining that they should become a process, not just an event.
On the Middle East: the success of the Middle East peace negotiations is of strategic interest for the European Union. We adopted a specific declaration on this issue in line with our common position of December 2009. We are involved in the process via the Quartet.
Our neighbourhood, for instance, the Western Balkans and their European perspective, and the Eastern Partnership, are of the highest importance. Our reputation in the world starts with stability on our own continent. If we want to be a global player, we have to be a regional player.
From now on, we will discuss foreign policy in the European Council in this spirit. We can only be credible and strong if we are united. We showed our unity in the position of the 27 on additional sanctions on Iran, which was not self-evident, and in the very important UN resolution on the dialogue between Serbia and Kosovo, extremely important for the Western Balkans.
Besides discussing strategy and our overall approach, we also reached a conclusion on two specific issues: South Korea and Pakistan. We thereby showed immediately that the European Union can deliver on issues of huge strategic interest.
The free trade agreement with South Korea is an issue of great external importance. It concerns a vital relationship with our eighth largest trading partner and, beyond that, with the whole of the Asian economy. It has been close to agreement for three years and we are delivering it now. It will save European exporters EUR 1.6 billion in costs annually, so this is good news for our export industries and therefore for jobs and growth in Europe.
On Pakistan, we want to give maximum support to this country after it was so severely struck by devastating floods. More aid and more trade; we want Pakistan to recover now and to develop economically. We will grant significantly increased market access. Catherine Ashton helped us to reach agreement on this important declaration.
Second point: the task force. During the European Council lunch, we talked about the economy, the basis to gain political clout. In the first half of the year, the European Council had to involve itself in pressing economic issues. Our economies are in better shape now, but the work is not over yet.
During the lunch, I briefed my colleagues on the progress in the task force on economic governance. I did it yesterday here in the Parliament. All Heads of State or Government want to continue the work and to keep the momentum.
We have a large consensus on some of the most important issues, like the macro-economic surveillance framework. This will monitor and correct imbalances, risks of bubbles, and divergences in competitiveness. There is also agreement on strengthening national fiscal frameworks, on enshrining European budget rules in national legislation and on the principle of what has been called the European Semester. We also made progress on sanctions, even if more work is needed. As I explained in detail to a meeting with seven of your committee chairs and the leaders of your groups yesterday, this amounts to a strengthening of the economic pillar of our Economic and Monetary Union.
Although some have claimed that our work on this is slow, we have in fact covered an enormous amount of ground in a very short time. Compared to negotiations establishing the Stability and Growth Pact in 1997 and its revision in 2005, we are proceeding very quickly, despite the complexity of the issues. I will submit a draft of the global report to the task force on 27 September. We will finalise the discussions in the middle of October so that the European Council can reach a conclusion at its meeting of 28 and 29 October. The Commission intends to present legislative proposals by the end of September in line with its right of initiative - proposals which will, of course, come before your Parliament for consideration and adoption under the legislative procedures.
Those proposals by the Commission may positively contribute to keeping the momentum. This spring, we won the battle of the euro. I am confident that next month, we will draw the final right lessons from this crisis.
Third topic: the Roma. During lunch, we discussed a topic that interests you particularly. Around the table there was consensus on five points, which was not interpreted as a formal Council conclusion.
One, a Member State has the right and the duty to take action to uphold the rule of law within its territory. Two, the Commission has the right, and indeed the duty, to ensure compliance with Union law by Member States and has the right, and indeed the duty, to conduct investigations. Three, we took note of the declaration that the Commission President made on the eve of the European Council. Four, respect is the essential rule in relations between the Member States and the Commission. Five, in a future meeting of the European Council, we will discuss the issue of integration of the Roma.
The prohibition of all forms of discrimination based on nationality or ethnicity is the founding principle of the European Union. Respect for human dignity is one of our core values.
Meetings of the European Council should not be considered as summits but as regular - even routine - meetings of a Union institution. Indeed, allow me to emphasise, at this time of renewed debate in your Parliament about the Community method, that the European Council is an institution of our Union, not another summit in the manner of the G8 and the G20. It is embedded in the institutional framework of the Union but it brings to the Union inputs from the highest political level in the Member States and it gives the Member States a sense of ownership and participation in the Union and reinforces their commitment to its success.
It comprises not only the Heads of State or Government but also the President of the European Commission and the High Representative for Foreign Affairs. It is often attended by the President of the European Central Bank. Since the Lisbon Treaty, it is being chaired by someone who is not simultaneously representing one of the Member States but who must work both inside the European Council and in close cooperation with the other institutions to find agreements in the general European interest. That is why I am investing time and energy in maintaining regular contacts with the Presidents of other institutions, not least the President of the Commission, the rotating Council Presidency, the Central Bank, the Euro Group and, of course, yourself, Mr President, along with leaders of the political groups and chairs of the parliamentary committees, well beyond what is provided for in the treaty.
We do indeed work in the general European interest. The efforts made by all European institutions over the last months have started to produce results. Our economies are recovering at an unexpected pace. Confidence is coming back, slowly but surely. I thank the European Parliament for its cooperation in restoring confidence through the legislation on financial surveillance.
Many Member States are engaged in reform programmes. I pay tribute to those national governments who are taking courageous measures in very difficult political circumstances. In most of our Member States, the crisis is not over, in particular, not on the employment front, although there is improvement. We are in better shape now than before the summer. A lot of work remains to be done. Dear colleagues, we will do it.
(Applause)
Vice-President of the Commission. - Mr President, Parliament has always been very clear that one of the main goals of the Lisbon Treaty is to make the EU stronger on the international stage, and the Commission shares this goal to the full. Maximising the EU's voice is good for Europe and, I believe, it is also good for the world. It allows us to promote our interests, to uphold our values and to make our contribution to worldwide efforts to address common challenges, from climate change to security, and from a shortage of resources to pulling out of the economic crisis.
We have opportunities and we have responsibilities, and the Lisbon Treaty has given us the tools to secure our goals in both. As we all know, this is work in progress; at home, we need to learn how to use the Lisbon structures to the best effect. With our partners, we need to show that the EU is a convincing interlocutor. This does not happen overnight, but last week's European Council was an important stepping stone towards that objective.
In the nine months since the entry into force of the Lisbon Treaty, we have made important progress. Baroness Ashton is now established as a voice for Europe in the global arena and, with the support of this Parliament, I believe we will soon have the European External Action Service up and running. The EU institutions have gradually taken over the functions of the rotating Presidency for representation and coordination.
The European Council identified the next steps, both on procedure and on substance. In particular, there was recognition that the EU had to do more to achieve a more consistent and coherent policy towards strategic partners. It may start looking specifically at China. It was very important that the European Council will come back to the task of building a common approach on a regular basis. We all know some of the problems faced: that the lack-of-privatisation, Christmas-tree approach suggests to our partners that we cannot really agree on what we really want and that the discordant messages between the EU and the Member States undermine the message.
We need to reach a position in which, when President Van Rompuy and President Barroso speak for the EU at the summits, they do so with the authority which comes from a genuine consensus - a combined commitment of the EU and the Member States - to a shared agenda. So the Commission believes that it was an important first step to recognise the need to identify specific interests in our relations with each of our strategic partners and, now, to know how to deliver the same, consistent message to our partners worldwide.
We need to start applying this spirit to the key summits this autumn, with China, India, Russia and the United States, as well as for the G20, the Asia-Europe meeting and the EU-Africa summit. All these events need the democratic dimension brought by the interest of this Parliament.
Trade was recognised as a key issue. It was a powerful symbol that, in the margins of the European Council, agreement was finalised on the EU's far-reaching free trade agreement with Korea. This shows what is possible: an agreement which was not easy but which holds out the prospect of huge commercial benefits.
It was also agreed that we should find ways, through trade, to help Pakistan. We are already doing a lot in terms of humanitarian aid and development aid, which will be crucial for the reconstruction of this country. But it is also right to say that we should help the long-term prospects of the Pakistan economy through trade measures, and the Commission will be making specific proposals next month.
The forthcoming French Presidency of the G20 and G8 was also identified as a particularly good opportunity to ensure that European objectives were prominent. The Commission is committed to using this as an important platform for the EU for the coming year.
I also want to say a few words on two other subjects. On economic governance: the work of the task force chaired by President Van Rompuy and the preparation of detailed proposals by the Commission mean that we have come a long way since May. The Commission will put proposals on the table next week. Now is the right time for us to launch the codecision phase to start detailed examination of legislative proposals with a view to having the new system in place by the middle of next year.
I know that Parliament is fully conscious of the desirability to start quickly on your examination of these proposals. The package will have three objectives. First, to reinforce Member States' compliance with the Stability and Growth Pact. Second, to broaden economic surveillance to tackle imbalances; and third, to make economic surveillance work better through incentives for compliance and financial sanctions which are progressive, fairly applied and applied early enough to work effectively. These add up to a major reinforcement of the credibility of our economic governance of the euro area in particular. This agenda will be deepened still further when the Task Force makes its final report to the European Council next month.
Finally, the issue of the Roma. I simply want to make one point: the Commission has the responsibility here as the guardian of the treaties. We are quite clear about our responsibilities. We will not compromise on respect for Community law and we will defend our European values in full. We have been working to determine whether EU law on free movement and on anti-discrimination has been respected and are now in the phase of legal analysis. Very soon, this analysis will be looked at by the College itself.
However, we must not forget what is a very important - I would say an essential - part of this discussion: the alleviation of the plight of the Roma and their better integration. Therefore, at the same time, we are looking at how to follow up on our April proposals to use EU funds to give real help to the integration of the Roma. We have set up a task force to look at how we can take tangible steps to support inclusion. The task force meets for the first time this morning and will present its first findings by the end of this year. I know Parliament will want to be kept informed about progress on a regular basis, and the Commission will do this.
To conclude, Mr President, this European Council discussed how we can reinforce our capacity to act externally and internally and to deliver better results for EU citizens. On all these subjects, the Union's institutions and instruments have been shown to be working as the treaty intends. The Commission looks forward to cooperating with this Parliament, deepening this work, and assuring the effective delivery of our policies.
Mr Buzek, Mr Van Rompuy, Mr Šefčovič, ladies and gentlemen, the European Council has discussed the Union's relations with its global partners and economic governance. Above all, however, public opinion has been interested in the debate on the Roma. I want to repeat the position of my group on this point.
First, each Member State must respect European law, and the European Commission, the guardian of the treaties, must make sure of this in the most impartial way possible. All the Member States of the Union are equal before the law. That is Europe's strength. In these conditions, we respect the decision of the Commission to ask for clarifications from France on the measures that it has taken, and we do not doubt that France will respond with the greatest care.
Second, the Group of the European People's Party (Christian Democrats) regrets the linguistic gaps that have emerged because of this affair, and hopes that, on such an emblematic subject, the values of responsibility and solidarity that are conveyed by the European Union, as well as impartiality and mutual respect, will continue to be the code of conduct in relations between the Member States and the European institutions.
Finally, my group once again calls for European solutions - Community solutions - to be defined and implemented in order to integrate all the minorities in Europe, because, as we well know, the current crisis has revealed a deep unrest in relations between these minorities and the populations in their host countries.
Ladies and gentlemen, while all of our fellow citizens must be able to enjoy their rights, they must also observe their obligations. Yes, the movement of people is a right, and this Parliament has argued for it too much to give any of it away today. On the other hand, respecting the law, integrating into your host country, registering your children in school, making sure they attend, and respecting the welfare of others are also obligations from which nothing, absolutely nothing, must be taken away.
That is the issue, and that is the position of the PPE Group, a position which is founded on principles and values, and which goes beyond the partisan criticism which, I have to say, some have indulged in these last few days.
I have two minutes left to address two subjects - crucial ones, however - which were discussed at the European Council last Friday: our place in the world and economic governance.
On the first point, how can we accept any longer the fact that, although Europe is one of the principal global powers, perhaps the most respected in its approach to human rights and multilateralism, it no longer holds any weight on the global stage? I repeat: we are the biggest donors to Palestine, but we are not at the negotiating table. Mr Van Rompuy, we have to make sure that this changes.
The Council's conclusions contain some interesting avenues of exploration, but, as we know, we need a real review of our modus operandi in order to make the quantum leap expected. I am thinking here of the political will to exert influence as a single force, rather than as an aggregation of 27 contradictory diplomacies. That is, the Community method; and on this, Mr Van Rompuy, we are counting on you. This is not a bad word; it is a way of making the European Union powerful and recognised in the world.
I am thinking here of our human resources, which must be rationalised, and the external service is a first step in the right direction. Finally, I am thinking of our financial resources, particularly in the areas of security and defence, which must be better spent, and this requires us to make greater efforts to pool resources. We are far from achieving that - very far. I would encourage the Member States, in the coming months, to implement at least some of the objectives contained in these conclusions.
On economic governance, finally, my group is in favour of the initial action taken by the Van Rompuy task force and, in particular, the rigorous application of the rules of the Stability Pact along with the deterrent of sanctions. We must learn the lessons from the financial crisis and from the illusions we deluded ourselves with by dividing up financial governance and economic and social governance. The two have to be linked.
on behalf of the S&D Group. - (DE) Mr President, Mr Van Rompuy, I listened carefully to your speech, a summary of which could be 'everything is fine'. There are no problems in the Council. I admit that you were there and I was not. You witnessed the discussion at close hand and I did not. Nevertheless, I had a somewhat different perception of the European Council to the one you have presented here.
I believe that what we witnessed was - at least in two cases - the rebellion of the Heads of Government against the European reality. The four freedoms that have been guaranteed since Maastricht are the free movement of services, capital, goods and people. I have the impression that, in the European Union, we need to attach the same level of importance at least to the free movement of people as we do to the free movement of capital. I sometimes also wish that capital could be dealt with with the same level of intensity as the free movement of people is dealt with in Europe.
(Applause)
However, what we are actually seeing - and you hinted at this, although you did not say it explicitly - is that in this post-Lisbon process in which we currently find ourselves, the institutions are fighting for their positions of power. What we are seeing in the Council is the new institution represented by you, as the European Council consisting of the Heads of State or Government has only existed as an institution since Lisbon. This new institution is trying to secure its position of power. That is not dishonourable; all institutions do the same, but in association with what is happening in the European Council, there is a huge risk that, in the post-Lisbon process, the competences that have been transferred to the EU, the competences that are bestowed upon the Community institutions in the treaty, will be made subject to the approval of the European Council - in my last speech here, I described this as a type of directorial government. That is precisely the wrong way to go about it. You cannot, on the one hand - as you have done - proclaim that we need joint European statements, joint European action and a European united front, for example, in international policy, international diplomacy and international trade, while, on the other, saying: but only when it suits me in terms of my national interests. If it does not fit in with the national interests, if it is not appropriate in terms of domestic policy, then we do not want it. However, that is exactly what is happening right now in the European Union, and, I might add, it is not specific to one particular government. The Group of the European People's Party (Christian Democrats) has most of the governments; the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament also has governments. All the governments respond in the same way. It is not an ideological response, but an institutional one. This institutional danger spells danger for Europe as a whole.
The task of the European Parliament - and this is therefore an appeal to all groups - is to say, with a large majority, that we want what Mr Daul described as the Community method, which is nothing other than the transposition and implementation of joint competences for solving problems, to be applied in a concerted manner at European level. Can anyone here imagine us still being able to solve any sort of monetary policy problem at national level? The answer is 'no'. Could any climate challenges be solved at national level? No. Could a global trade policy problem be dealt with by an individual Member State alone? Of course, we can have talks with China as the EU - as the EU with a population of 500 million and the force of 27 combined national economies. That is one option. We could also divide ourselves into smaller units with the Federal Republic of Germany, France, Latvia, Cyprus and Malta all acting separately. That is also possible. I do not think that China would be very impressed by that if you went there, Mr Van Rompuy. We therefore need the Community method, and, in my opinion, it is the task of this Parliament to ensure that this Community method is applied. The Commission has shown for the first time in the form of Mr Barroso's statement in connection with the Roma issue that it is prepared to fight. We will, and indeed must, solve the problem of the Roma. This Parliament will solve it just as we have all said here: human dignity is inviolable. That also applies to complicated minorities. Therefore, we will not let up on the issue of the Roma.
However, our next challenges are coming from somewhere completely different - the Financial Perspective - and I can tell you now that, in this regard, the renationalisation strategy will be met with broad resistance from the whole of the European Parliament.
(Applause)
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, my question to Mr Schulz is very simple: how can the ideas and views of citizens in our Member States at domestic level be completely neglected? In his view, how is it in line with the fundamental ideas of democracy that decisions at EU level, typically by non-elected individuals, can prevail over the will of the citizens? That is a very simple question, I think.
Mr President, ladies and gentlemen, every state based on the rule of law is obliged to ensure that the law falling within its sphere of competence is enforced. I therefore agree one hundred percent with people who say: when there are problems in individual cases with individual citizens - regardless of which country they come from - in an EU Member State, that Member State and its authorities are obliged to deal with these problems, and if these problems are criminal in nature, then they are obliged to pursue criminal proceedings in this regard.
Conversely, that also applies to the enforcement of our common European Union law. States based on the rule of law that are members of this legal community are also obliged to accept European Union law and, where necessary, enforce it. That is precisely what we are calling for in this specific case of the Roma. No more than that.
(Applause)
on behalf of the ALDE Group. - Mr President, first of all, I wish to thank President Van Rompuy for the report on this important Council. I want to start with the last part of his intervention, on the Roma issue.
I would say very clearly and personally to my colleague in the PPE Group, Mr Daul, that the Commission has acted in the right way on the Roma question and we should not criticise it. We have to help the Commission in this fight. I call on the Commission to stick to its point of view, because what we are facing today is a fundamental question.
Values are as important as market rules in the European Union, and it is important that everybody sees too that the Commission treats every Member State equally - be they small or big Member States. When it comes to values, there is no difference between small and big Member States. They all have to apply the same rules.
Unfortunately, it is true that the European summit has been a little bit hijacked by this issue, but that happens in politics. Certainly, in Europe, matters are often hijacked by the issue of the day. That is naturally a pity because, on the issue of economic governance, we have no time to waste. We cannot afford to face a new economic and financial crisis without these new instruments on economic governance in place.
We know that a monetary pillar cannot work without an economic pillar. If you look at the spreads today, the spreads between the German interest rates and other interest rates are still very high. We need a package on economic governance on the table as soon as possible, and I hope that the Commission will come forward with this, as it has promised, on 29 September.
In my opinion, to be credible - because that is the most important thing - this package has to respond to and fulfil three primary conditions. President Van Rompuy, the first condition, which you have always defended, is that this is not only about enforcing fiscal surveillance but also about improving macro-economic surveillance, because that is the lesson of the Greek debt crisis. It is not only about the Stability Pact, it is also about the state of the economy in that country.
The second condition is that the package should contain effective sanctions. I personally think that the best way to do this is, firstly, through progressive sanctions; secondly, there must be a combination of financial penalties and political penalties - not a choice between one or the other but a combination of both; thirdly, in some cases, this can also mean suspending the voting rights of those who are breaking the rules. That is so in normal life and that has to apply also in political life, I should say.
The third and final condition, in my opinion, is that the trigger has to be in the hands of the Commission and the ECB. I believe - and I have said this a few times already - that surveillance by Member States simply does not work. It did not work with the Lisbon Treaty, it did not work with the Stability Pact, and it will not work in the future. We have seen this with Germany and France, who did not apply the Stability Pact in 2005 and simply changed the Stability Pact at that moment. This will happen again in the future, so the trigger has to be in the hands of the Commission. I hope that on 29 September, based also on the work of the task force, a credible package will be on the table both of the Council and of Parliament.
Mr President, Mr Van Rompuy, I am now hearing the report on the last summit - which we should not call a summit because it was a Council meeting - for the third time. Even the public report makes me think that you and we live in different galaxies. What I expect when Heads of State of the European Union gather in Brussels together with foreign ministers during a continuing and precarious crisis is rather different to what you have presented. However often you preach about the success of this summit, which we are only allowed to call a Council meeting, I would still say that you have not actually achieved anything. Your role in particular, Mr Van Rompuy, as the one to guide the task force to ways out of the economic and financial crisis and to more economic governance in Europe, is something you ought to reflect on.
I am pleased to hear that the Commission is no longer participating in this game of shifting power and influence to the Member States, but that, even this month, the Commission will be presenting proposals for the shape that common economic governance in Brussels could take. I have the impression that, among other things, your near obsessive concentration on penalty mechanisms, which would not have been possible at all without an amendment of the treaty, has actually only led to the situation that we have today among the Member States where we are agreeing to disagree - but progress towards the goal of 'more common governance' is not something that you have to weigh up.
I would ask you to stop the pretence, because that is extremely damaging to the perception of European policies in times of crisis. In your role, you have a particular responsibility for the image of European policies. Even if it is a difficult role that you have been lumbered with as a result of the Treaty of Lisbon and its vagaries, my impression is that you will not live up to this claim of making a genuine effort to achieve more common policies.
As regards the Roma, I do not agree with the fact that there has been a one-sided apology from Mrs Reding. I am still waiting for the French to explain how they can openly present the Commission with lies these days. I really cannot understand why that is not worthy of an apology.
(Applause)
I am pleased - and, for me, this is the best thing to come out of the summit - that Mr Barroso showed support for Mrs Reding. These treaty infringement proceedings must be initiated. They can also be comprehensively initiated. Just to take up the idea that actually guided Mrs Reding: what concerns me is the fact that in times of great uncertainty, of economic crisis, financial crisis and uncertain prospects and increasing poverty in the European Union, Heads of State like Mr Sarkozy and even Mr Berlusconi - I could name others, but these are the leading state-level protagonists in this matter in the European Union - are turning their domestic policy problems and their incompetence into policy during the crisis. They are hiding behind a policy that is returning to a repertoire of racial intolerance and xenophobia.
I think that we should, and indeed must, think back to the last century here in Europe.
(Applause)
on behalf of the ECR Group. - Mr President, I want to make a couple of quick points before I go to my main specific point. Firstly, I should like to congratulate the Council on its concentration on improving economic governance in Europe. Secondly, on the Roma, I want to make it clear that we have been pressing very hard to get a very clear legal statement from the guardians of the treaty, the Commission. Until we do, I must say that attacks on the French from some political quarters, just for the sake of it, are not very edifying or very helpful to European unity.
However, this morning I want to talk about the declaration on Pakistan, a Commonwealth partner of three of the European Union's Member States and a strategic ally of the Union. We welcome the progress that has now been made to provide emergency aid for Pakistan and we are pleased that the Council agreed that a comprehensive package of measures for Pakistan's recovery and future development is required.
Development aid for Pakistan, as elsewhere, is vital, and the new UK coalition government is proud of its commitment to spend 0.7% of GNI on overseas aid by 2013. And yes, Mr Schulz, the coalition government in the UK comprises Conservatives and Liberals - just to make the record complete.
But aid is only one side of the coin. The long-term future of the developing world rests on the ability of each nation to create a robust, dynamic trading economy. I believe the intention to grant to Pakistan increased market access through the immediate reduction of duties on key imports to the EU is an important step, even though I regret that the policy will need to be time-limited rather than becoming the rule.
Nonetheless, the call to establish a major new trade partnership between Europe and Pakistan was a bold proposal by the UK Prime Minister David Cameron, which has been pursued with determination by the coalition's Trade Minister, Ed Davey. I fear though that the need to take into account industrial sensitivities, referred to in the declaration, will turn a dramatic initiative into something of a timid half measure. Given the plight of the people of Pakistan, such a betrayal would be a disgrace. We in my group will therefore be watching closely to ensure that the ambition of the declaration is not thwarted by any selfish protectionism.
Mr President, ladies and gentlemen, the only aspect of the European Council that will have been highlighted by the mass media is the sinister polemic of the French President against the Commission to defend a hunt organised in France against part of the European population, the Roma.
In the name of universal values, the universal values of human rights, the French Government - but others too - must immediately stop this stigmatisation and these appalling expulsions. Likewise, the Confederal Group of the European United Left - Nordic Green Left demands that the so-called Returns Directive of June 2008, nicknamed the Directive of Shame, as well as the partnership agreement allowing the expulsion of Pakistani refugees, be repealed.
Moreover, which specific European initiatives do you intend to take, Mr Van Rompuy, to finally bring the Roma population out of poverty and misery? This policy against migrants is destroying the moral and political influence which Europe could have in the world.
I would add that anti-European populism demeans politics and encourages xenophobia, nationalism and fundamentalism, impregnating what Bertolt Brecht called 'the foul beast'. Moreover, at the European Council, you have once again come up with conclusions which are very unfavourable to the European people and to the European idea itself.
I will mention a few examples. At the very moment when ultraliberalism is pushing the world into crisis, you have decided, and I quote your text, to allow 'ambitious free trade agreements'. You have decided to accelerate the construction of the transatlantic market: that is, the alignment of our standards with those of the United States and a greater engagement in NATO.
Mr Van Rompuy, the free tradeism, the submission to the United States and the militarism that you propose will destroy Europe. You mention, in relation to foreign policy, the plan, and I quote, for 'clear strategic direction', but what exactly is this about? Should not a good foreign policy involve, as the GUE/NGL Group argues, committing oneself to action against poverty and famine, debt cancellation, establishing food sovereignty, disarmament and peace? Should it not involve energetic action to make sure that the Cancún climate summit is successful?
Why, even though your text points out that we are the principal commercial area, do we not commit ourselves to taxing financial transactions? What do you intend to do, aside from produce this vapid text, to make sure that the dialogue between Israel and Palestine is successful? I note that you are not talking about the 1967 frontiers, nor of East Jerusalem as the capital, and that you are incredibly benevolent towards Israeli colonisation.
Finally, you have decided to apply the iron heel of austerity through what you call the European Semester: surveillance with the threat of sanctions against the Member States. Why do you hide the fact that the Member States' debt has increased not because of excessive social spending, but because of constant support for the forces of money? Why are there no large industrial, services or agriculture projects, on a new basis and in cooperation, which could encourage employment?
I would like to know on what legal basis you intend to apply such sanctions, which would further aggravate the situation of the Member States and of the people. We are in the European Year for Combating Poverty. What are the initiatives and the action that correspond to this proclamation?
Mr President, as regards the question of the Roma, I do not think that the problem lies in the deportation of the Roma from France. It lies in the inhumane conditions under which the Roma live in most countries in Europe.
Instead, therefore, of being judgmental at this point, we should - given that the Roma are an ethnic minority in every country in Europe - pull together and propose a pan-European plan and a pan-European programme for the Roma as part of our action on social exclusion. Deportation is just one aspect of the problem. It is the conditions under which the Roma live that are the problem.
Now, as far as the conclusions of the European Council are concerned, you have set European foreign relations on the basis of mutual interests. Without doubt, China, which has a reserve of USD 2.5 trillion and is seeking to invest in Europe, offers a very interesting alliance. Do you therefore intend, in the run-up to the EU-China summit, to smooth over the obstacles which Europe has raised in its relations with China, especially human rights and relations with Iran?
(NL) The actual official agenda of last week's European summit was obviously completely overshadowed by that textbook example of political correctness gone mad, the particularly foolish outburst made by Commissioner Viviane Reding against the French policy on the Roma.
It was high time that the European Commission was put in its place in this regard. Member States do have the right, indeed not just the right but also the duty, to take action against such an unacceptable nuisance, against actual child labour and child neglect and against illegal immigration. They have the duty to protect their citizens.
Pretending that the Roma/Gypsies are not a problem is not going to do anything to solve our problems. I would like to know what the European Commission would say if a Roma camp installed itself at the esplanade of the Berlaymont building. The Belgian Presidency of the European Council and also Mr Van Rompuy, the so-called President of the Council, once again kept trotting out meaningless statements, blowing hot and cold and using particularly woolly language, but they were completely spineless in the debate. We have actually got quite used to that.
I can only conclude - and I seem to be in a very small minority in coming to this conclusion - that, thanks in particular to France and Italy, the last European Council summit was one of those rare occasions when opposition was expressed to the seizing of power by politically appointed officials of the European Commission. For once, a summit that was no bad thing for Europe.
Mr President of the European Council, I imagine you would like to say a few words.
Mr President, ladies and gentlemen, I would like very briefly to say a few words in response.
There are always different ways of presenting things. One can let oneself be guided by perceptions, or one can let oneself be guided by achievements and facts. I am the type of person who prefers sticking to achievements, realities and facts.
What have we done, during these first eight months of the year, with a new Commission and new institutions following the entry into force of the Treaty of Lisbon?
We have succeeded in agreeing on important financial supervision - on an extremely important reform - with Parliament's cooperation, of course. We have agreed, after long negotiations, on external action, on the External Action Service, a new ministry for foreign affairs, a new diplomatic service for the European Union. These are two extremely important achievements in the context of a complicated institutional architecture, but one which we wanted.
We have agreed on an important package for helping Greece to survive. We have agreed on a package of EUR 110 billion, combined with an extremely important programme of reform which is now being implemented, despite the major difficulties that are being encountered by the Greek Government. We have agreed on a package of EUR 750 billion of financial support for contingencies - subject to certain conditions, of course - which has appeased the markets and created new perspectives.
On the initiative of the Union, major reforms are being made, and I certainly know that there are objections to them within countries and beyond them. Important reforms are being carried out in quite a few European countries. Without the pressure exercised by the institutions, this would not have happened so quickly.
On foreign policy, I repeat, following the Security Council, we came to an agreement among the 27 on the sanctions against Iran, on the additional sanctions, which was by no means easy.
We have agreed on a resolution among the 27 concerning the dialogue between Serbia and Kosovo - and, as you well know, five European countries do not recognise Kosovo. This dialogue is extremely important for stability and peace in this area, which is also a European area, and which must have a European perspective.
Finally, we have agreed on a commercial agreement with South Korea. We have agreed on a package of support - not just financial, but also commercial support - for Pakistan.
We have agreed on a global approach for the Middle East. In December 2009, we developed a common position of the 27 on one of the most contested regions in the world, the Middle East. We added a new statement which was adopted by the Quartet a few days ago.
All of this has been done. These are achievements; these are facts; and I stick to the facts.
With respect to the task force: no, we are not working too slowly. We started in May, and we are now in September. In a few months, we have made some big steps forward. Furthermore, we will finish our work not in December, as predicted, but at the end of October. I assure you that I will be able to report here on the qualitatively important conclusions coming out of the task force. There is no problem between us and the Commission. We are working hand in hand to obtain good results. There is no institutional rivalry.
With respect to the problem of the Roma, I would repeat the five points, which are not the Council's conclusions as such, but on which there is a very broad consensus. We are now awaiting the Commission's inquiry. We must not prejudge it. I would also note that, as was requested at the European Council, the Commission has started work on developing a plan for better integrating certain minorities, including the Roma, into the European Union.
I will add some words in Dutch, which is a minority language, of course, but we can let it be heard now and then.
(NL) I think that, despite everything, the record of those first few months, in what were extremely difficult circumstances, has been a positive one. We never expected economic growth to pick up so soon. It might be fragile and this might only be the beginning, but if anyone had said a few months ago that one Member State would achieve economic growth of 3.5% and that the European average would be approximately 1.5%, then no one would have believed him.
A number of countries are setting up reform programmes in extremely difficult political and social circumstances and what we are doing is setting up a new sort of economic governance for Europe.
Today - and I say this cautiously - the economic situation, and even the situation in the labour market, is better than it was a few months ago. That has not happened by accident, but we have made it happen by dint of joint effort. However, our work is far from over. In my opinion - and that is the last thing I am going to say - very few European citizens today are that interested in our spats about which method is the best. My own thinking on that point is that, while the Community method might, of course, be the most appropriate method, our citizens are, first and foremost, waiting to see the results of our policy. Above all, they are waiting for a future. If that future is better, then we should make a public pronouncement to that effect, so that European citizens can once again have more confidence in us. That will prove a major contribution, not only to support of the European idea, but also a major contribution to economic growth.
I am someone who sticks to the facts and does not get distracted by subjective impressions. The facts prove that, in the last eight months, we and all our institutions have made progress through joint efforts and that we are heading in the right direction. Our task in the coming months will be to steer a more definite course in that direction.
Vice-President of the Commission. - Mr President, just a quick reaction to the statements by the political leaders.
First, the issue of the Roma: here again I would like to assure this Parliament that the Commission will pursue its work according to two strands. The first is very thorough, precise legal analyses of the situation and the second is support for Roma integration.
As you know, we have all been calling for a European solution for a long time and the Commission did a great deal of work with the Spanish Presidency. We organised a special ministerial summit on this issue in Córdoba, though we all know that the attendance was not the best.
Let us therefore use this opportunity, this debate, to reinvigorate the whole process, to restart the thinking on how we can make better use of our resources and instruments in future. It is quite clear that we need European consensus on this issue; we need the support and commitment of European institutions, of national and local authorities, of civil society as well, and we need to pull with all our strength in one direction. Only in this way will we be able to approach a positive solution to the plight of the Roma in Europe.
On proposals on economic governance, I would also like to assure the political leaders that our proposals will address the issue of macro-economic imbalances through greater surveillance. We will propose strengthening national fiscal frameworks and reinforcing the Stability and Growth Pact, in particular, by focusing on debt reduction and sustainability and by paying more attention to prevention.
So, altogether, on 29 September, we are going to propose a package of five proposals for a regulation and one for a directive. The priorities mentioned by the political leaders here will be substantially reflected in the package of proposals that will be presented to you very soon.
Concerning Pakistan, I think we did a lot. We became the major international contributor to Pakistan. Our role there is very much recognised, but it is very clear that it represented only the first steps in helping Pakistan. We need to be involved more, we have to be more consistent, and we have to combine humanitarian aid with development aid, with improving trade access to the European market for Pakistan's products.
We now have to concentrate on the measures that we can take as quickly as possible, and for that they need to be compatible with WTO rules and we need the support for our WTO partners. We are also looking for ways as to how we can evaluate Pakistan's eligibility for GSP Plus for 2014. This would then be a measure for the long term that I believe would help Pakistan and would help its speedy and successful recovery.
Concerning the Middle East, it is very much recognised in this House, in the Council, in the European Council and in the Commission, that this is absolutely a top political priority on the global political scene. I would like to assure all of you that Baroness Ashton is clearly and very much involved in the process. She regularly briefs the College on how we can cooperate and take even more action in the future, and she is in daily contact with all the principal leaders in this process.
As Mr Daul has said, the EU's role in accelerating this process is essential. I can assure you, on behalf of the Commission - and I am sure on behalf of Lady Ashton - that we will do our best and that we will play an important role in this process.
(NL) Mr President, Mr Van Rompuy, you have quite correctly said that the European citizen is waiting for results and a future. The first precondition for that to become a reality is to speak with one voice, certainly in light of the forthcoming summits with Asia and President Obama over the coming weeks. When it comes to speaking with one voice, you are the person who can act as the necessary mouthpiece.
Of course, one of the absolute priorities over the coming months will be the climate debate. We, as the European Union, should have the courage to put new initiatives on the table. Here, I am thinking first of all of the common approach to financial transactions known as the Robin Hood approach. You could be the new Robin Hood! That should give you the wherewithal to invest in renewable energy and energy savings, not just in Europe, but in Africa, too, because you know as well as we do that we have committed ourselves to dramatically reducing poverty in Africa. Investment in sustainable energy could be one of the most efficient instruments in achieving that objective. Besides, in Africa, we should not leave the field open only to the Asians, the Chinese.
In my view, you have completed a flawless first lap. One year ago, some people said that they expected very little from you because you were an unknown quantity in their eyes. Today, I think that we could say - and those who wrote you off then share this view - that in recent months, the European Union has made significant advances and that we have weathered the economic and financial storm. I would say: the best is yet to come! Ultimately, that is what we expect of you. Thank you and good luck.
(FR) Mr President, my thanks to the Presidents. It is true that we expected a Council on economic governance, but what we actually got was the Roma issue.
We have already spoken at length about the incident concerning Mrs Reding, but I would nevertheless like to add something. We support her statements, both in form and in content. With respect to form, I would like to explain what I mean. We cannot consign the Second World War to history, because we will not learn any lessons from it. After all, it should be remembered that gypsies, just like Jews, homosexuals and Communists, were in the camps. They were exterminated.
Mrs Reding is right to say that it was from that moment, from that point in time, that we decided in favour of Europe and peace, and never again to discriminate on the grounds of race. That is what we stand by. We support the Commission, we appreciate its role as guardian of the treaties, and we also say, as others have said: 'the large and the small countries'.
However, I would like to say to you that, following this Council, seeing the resurgence of nationalism has been an all but terrifying experience for me. It is a persistent echo of the 1930s. We will have to be careful of that tomorrow.
On economic governance, very quickly, you said to us, Mr Van Rompuy, that the task force is making progress and we will have conclusions in October. I would say one small thing: you are going to implement supervisory mechanisms in accordance with the most stringent policy of financial orthodoxy, but you said to us: 'Yes, but social aspects, pensions, and social parameters within that are all matters for the Member States.'
That is not the opinion of my group. The opinion of my group is that we must think about supervision while introducing social parameters into it. We cannot make a Europe against the citizens. That would also be dangerous.
(DE) Mr President, this, of course, was a European Council meeting that focused, among other things, on foreign policy. At almost the same time, in the United Nations General Assembly, China and numerous developing countries voted against granting special status to you, Mr Van Rompuy, and also to Baroness Ashton. This ought to be addressed with China at the summit on 6 October and it needs to be discussed in no uncertain terms. However, it demonstrates quite clearly the reality of the situation: the European Union still has a long way to go to achieve political power. We are currently an economic power and, for that reason, citizens expect us to do something in this area to combat the economic crisis.
That brings me to the task force. Mr Van Rompuy, you said there was broad consensus. At the end of the month, this consensus will be put to the test. On 29 September, the Commission will present its documents. You have already said that you will present a draft on 27 September. I hope that these will be in line with each other to some extent. Incidentally, I would recommend that you speak Dutch more often; I very much enjoyed your statement on the Community method.
As regards macro-economic surveillance, there is apparently consensus in the task force - great! Monitoring of national fiscal policies within the European Semester - that is a good thing and something that we expressly welcome. As regards the sanctions, you say that more work is needed. We all know what that means: there is no consensus. The test will therefore come at the end of the month.
Why, as Parliament, do we insist so strongly on the Community method? Mr Schulz has just mentioned this. We are still in the process of weighing up the Lisbon machinery. However, the crucial point is this: the European Council is now a European Union body. What that means in terms of its understanding of itself, we do not yet know exactly. If often appears to us to be a gathering of Member States representing only their national interests. One national interest is very clear: that of the United Kingdom, which is to have as little regulation as possible in the financial sector. The Community method represents our only chance of getting the interests of Europe as a whole to prevail over individual national interests. That is why this House insists on the application of the Community method. In light of your Dutch statements, I am pleased that you view this in the same way.
Mr President, this is a crucial time, at which the European Union needs to show its leadership globally, particularly on climate change and fighting poverty, but also in terms of governance, internally. This issue goes wider than to just the Member States.
We must improve multilevel governance to address the governance deficit in the Lisbon Treaty, and that means an integrated EU-wide approach that recognises the importance of all the regions and substate governments. It also means clearly restating the aim of reducing regional disparities.
I have been looking forward to welcoming President Barroso to my constituency in Wales next week. Three quarters of Wales receives structural funding to combat some of the highest levels of poverty in Europe. I look forward to showing him what a difference the funding has made to our economy and our communities.
To continue this progress in this and many other regions, regional funding must not be nationalised to the Member States, and I urge the Council and Commission not to jeopardise this European Union assistance for long-term sustainable development.
Mr President, I would like to ask Mr Verhofstadt to stay in the Chamber. The Roma are a deep-seated social problem in Europe, and I would warn against too much hypocrisy. We heard the sweeping statements of Mr Verhofstadt at the previous plenary session. He accused Mr Sarkozy of things that he did himself. In 1999, Mr Verhofstadt, as prime minister, deported groups of Roma back to Slovakia. They were dislodged in groups. Belgium was condemned by the European Court of Human Rights. NGOs protested against it.
Ladies and gentlemen, the House has a right to know. The people have a right to know, and that is why I am saying this. We have sweeping statements about everything - that is the reason why Mr Verhofstadt is not listening, because he does not want to be reminded of it. That is precisely what I am doing, and that is why I have been elected: to remind him of what he did. If there was ever to be a Nobel Prize for hypocrisy, I am quite sure that Mr Verhofstadt would win it outright.
(IT) Mr President, ladies and gentlemen, I would also award the prize for hypocrisy to Mrs Reding, who forgot to describe - at least according to the texts - the situation of the Roma in the Grand Duchy of Luxembourg, where the problem of expelling Roma does not exist simply because the setting up of Roma camps is not allowed by law; it is forbidden. Thus, there are many different 'Europes'.
I hope that this is an indication of what is to come: at this European Council, at last, a Head of State or Government felt compelled to teach the European Commission a clear lesson in patriotism. The Commission must not, not even through its Commissioners, allow itself to insult a Member State, in particular, a Member State such as France which could give us all a lesson on the concepts of freedom and humanity.
There is a huge difference between what you call European law and the law of the peoples. European law is perhaps the right to enter other people's houses and steal, not to send your children to school and to exploit them, as asserted not by racist populism, but - according to Le Monde - as asserted by the Prime Minister of Romania during the 'déjeuner de fiel' - the 'lunch as bitter as bile' - on 16 September.
(NL) Mr President, a fortnight ago, this House adopted a ridiculous resolution in this place, one which accused France of all sorts of things and which found it guilty without a trial. It was a curious situation where the European Parliament put itself in the place of judge and jury. Then came Commissioner Reding making comparisons with the Second World War, even before the facts were known.
There is something fundamentally wrong with the European Union when the legislative and executive powers sideline the judicial powers and start passing judgments without knowing the facts of the matter. The Dutch Party for Freedom (PVV) had hoped that European institutions would respond to the expulsion with a little more awareness of legal and democratic mores. What is ultimately at the heart of the matter here is the legal question of to what extent EU Member States are allowed to expel EU citizens and the institutional question of who has the right to police this issue.
As the guardian of the treaty, the Commission has taken on the policing mantle, but that authority belongs to the local courts and, ultimately, to the European Court of Justice, the Community courts. The Roma who were voluntarily deported with EUR 300 in their pockets therefore have the option of going to court. Until such time, the European Parliament and the Commission should simply not interfere.
The legal question is not about expulsion or deportation, but about the limits of hospitality and the extent to which you can accept someone entering your home, tearing the place apart and taking away your possessions. It is crazy that we are in a situation where we obviously have no clear rules laying out how to deal with EU citizens who behave inappropriately in another EU Member State.
The answer to that, of course, is that any Member State should be able to throw out any EU citizens who are out of work, scrounging benefits and who break the law. I hope the Council will pick this up because the European Commission and Parliament are failing to serve the public and the public should not, therefore, count on them.
(DE) Mr President, Mr Van Rompuy, I admire the optimism with which you are presenting your interim report on the task force. We will, of course, see later what tangible results remain. However, as regards the assessment of the economic situation, you somewhat prematurely said - exactly like Mr Barroso - that the economy has recovered to a considerable extent. As long as we do not have the United States on board, we will not bring the economic crisis to an end. It is certainly good that you see progress, and we all hope that this progress will be realised. However, if the claims made by Mrs Lagarde were true - and the discussions have been continuing right up to the last few days - that Germany has improved its competitiveness to the detriment of the other EU Member States, we would not have had this economic growth. Without the driving force, this economic growth following the crisis would not exist. Anyone who applies the brakes to the locomotive providing this driving force will not succeed in ever getting the train to arrive at its destination.
You did not say anything about the excessive debt or the solution to this debt problem. However, that is important in this regard. It is not enough to introduce the European Semester. It is right and proper for it to be implemented, but without a higher level of automation - and, indeed, based with the Commission, not the Council of finance ministers - we will not be able to implement the stability pact measures that are being discussed.
It is important to regain confidence, but that will only succeed if - as other Members have said - the Community method is applied with the involvement of Parliament.
Mr President, on economic governance, my group supports efforts to achieve stronger European economic coordination, but we have serious doubts about the direction being followed by the Commission and Council. In essence, they want to strengthen an imbalanced policy approach which has failed us now for over a decade. This mistaken view is based on the assumption that balanced budgets combined with more flexible labour markets will, per se, bring about properly shared growth and prosperity.
Sound public finances are very important, but at any point in time we must get the balance right between potentially conflicting policy objectives. This is being ignored. What is proposed for the 24 million unemployed across Europe? The answer is fiscal consolidation and a gradual reduction in social protection. That is not good enough. We need economic governance that can achieve a balanced policy mix, with sound public finances and high quality full employment.
The two objectives must go hand in hand. The reform of the current system will be a missed opportunity if the policy focus remains solely on balancing budgets and reducing public debt. That strategy is wrong, from both an economic and social standpoint.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, Mr Hughes, we have worked together before and I have high regard for your work. However, in your analysis of the economic crisis and of the measures that are now to be taken, you are seriously wide of the mark, just like the majority of your group. Would you not agree that it was excessive debt - in other words, too much expenditure in pursuing so-called policy objectives - that triggered the current crisis? Would you not also agree that, for that reason, precisely the right thing to do now is to focus on stability and a sound fiscal policy in order to overcome this crisis?
Mr President, it is very difficult to distil complex arguments down to one minute, but I did devote one sentence to saying sound public finances are very important. We agree absolutely with that, but it is the timing and method of approach that you adopt which is also crucial. If you do it far too quickly, as is being proposed - that we get back to the 3% deficit criteria by the end of 2013 - that could well cut off any possibility of growth and lead to long-term stagnation and high levels of continuing long-term unemployment. That is the wrong approach. We need a two-legged approach, not a one-legged approach which focuses only on deficit reduction.
(IT) Mr President, ladies and gentlemen, I have two sincere questions to put to the President of the European Council and to the Vice-President of the Commission.
The first regards the rationale behind the development of the External Action Service: I was particularly struck by the fact that, among the appointments made by Baroness Ashton, there is the appointment of a Dutchman in South Africa, a Frenchman in Chad, a Spaniard in Argentina and an Italian in Albania. There are those probably further to the left than me who would have no hesitation in describing these appointments as being based on neocolonialist ideas.
Where is the European approach to the organisation of this service? This is a sincere question, since I believe that we have great ambitions for Europe's role in the future, and if Europe's role is merely to satisfy the regional policies of the various Member States, then we are getting it all wrong.
The second question concerns the Roma issue. Now, it is true that for political reasons, one government or another could be criticised for the solutions it has adopted, but the fundamental problem remains: do we or do we not wish to communitarise the issue of the Roma and the solution that we must find to Roma-related problems, and also communitarise Europe's efforts to address the epic immigration flow arriving from the South?
If we fail to answer this question, we will clearly continue to quarrel among ourselves without understanding the genuine difficulties in which our fellow citizens live.
(FR) Mr President, Presidents, on the Roma affair, I believe it may be useful, at this stage in our debate, to repeat the motto of the European Union: unity in diversity. This motto - unity in diversity - must also apply to the Roma. Let us respect the diversity of the Roma and then let us implement the strategy that we have just established. In the 2020 strategy, we have defined the fight against social exclusion and poverty as one of our major objectives. What is the need to go looking for new strategies? Let us implement the one we have just defined. Let us give it the financial resources to succeed and we will have taken a big step where integrating the Roma is concerned.
On economic governance, Mr Van Rompuy, everyone is talking about what a great success establishing a European Semester is. So be it. Up to now, though, I have not fully understood what role the European Parliament would play in this European Semester. If it is simply about organising a debate here - of which we have many - I believe that we will not have fulfilled the objective.
Now, let me put something to you. When you came to meet the ministers of employment and social affairs, you heard what they had to say to you. Economic governance which would today turn its back on the objective in terms of employment would not be up to the challenges that we have to face. We are counting on you to establish a form of balanced economic governance; that is, with employment as a priority objective.
Mr President, turning back to foreign policy - which was supposed to be the main topic of the summit - we need a foreign policy which is not just reactive, but which is forward-looking, holistic, anticipative and wants to achieve long-term goals.
I am afraid that the present debate on the EAS will bring exaggerated expectations if this new instrument is not accompanied by more common EU policy. It is just an instrument, not an end in itself. We need more policy convergence and we need to bring the positions of the Member States closer together. I see here a great role for the President of the Council, who brings together the Heads of State or Government, to bring more convergence to the Member States' positions. The same goes for the European Parliament and national parliaments, in order to bring about more convergence. Then the instrument may work.
We also need more competent foreign policy, and there is great room for improvement. More competent means more geographically representative for the Union of 27, because competence is not geographically neutral. We can afford richer, better and more competent foreign policy, drawing competence from the experience and wisdom of all 27 Member States.
We need to define strategic partners. I am afraid that our list of strategic partners is too long, and we put all the important or big ones on the list. For me, the list is too long. We need to define it. It should not be synonymous with important partners. Only those who converge with us on policy - and possibly share values and want to share with us responsibility for global strategic issues - merit being called partners of strategic importance.
(IT) Mr President, ladies and gentlemen, last week we witnessed a disconcerting spectacle in the new body over which you preside: Mr Sarkozy and Mr Berlusconi called into question the treaties signed by their countries. We realised that the French President and Italian Prime Minister, in serious difficulty in their countries, wish to have a Commission that bends to their will.
The former refuses to accept criticism, and the latter even wants to deny Commissioners the right to speak. We must remember, as Parliament has reminded us, that the Roma are European citizens on European soil.
The treaties must be upheld. We have the instruments to do this, and we must not be afraid to open infringement procedures too. Moreover, if we do not defend the principles of European integration, how will we be able to agree on strategies to emerge from the economic crisis?
The forces on the ground, Mr President, have had their say. Parliament, its Presidency and the Commission must respond to the populism advocating a fear-driven Europe with an enhanced social Europe and enhanced citizenship, and we believe this to be the challenge that this political generation must meet.
(ES) Mr President, I am really delighted that the European Council has discussed the Union's external action. We are in a new world, which is multipolar from an economic point of view and increasingly from a political point of view, with a smaller number of significant players. Moreover, the challenges that we face are global ones. No country can face them alone, including the countries of the EU. As the President of the Commission said a few days ago, in a global world, size does matter.
The European Union must be one of those players. I therefore regret the result of the vote in New York last week on strengthening the EU's position in the United Nations. What happened is very concerning.
I think it would be very good for careful preparations to be made in future for summits with the other major players. As well as tackling the way that the other players voted on 14 September in New York, they are also needed to tackle important bilateral and multilateral issues. Among other things, we need to govern globalisation, adapting the institutions that were established after the Second World War and strengthening more recent forums such as the G20.
In doing all these things, I also think that we need to be working in harmony with the United States. We share many values and interests with them, and I trust that sound preparations are being made for the summit on 20 November.
Ladies and gentlemen, thanks to the new instruments of the Treaty of Lisbon, the Union's external action will have more continuity and consistency. However, along with the internal strength of the Union, the political will for joint action by the 27 is also essential, particularly among the most significant Member States.
This process of uniting will inevitably be a long and difficult one. It is necessary, however, if we want to prevent Europe from being irrelevant and prevent what is beginning to be described as the advent of a post-Western era.
That was slightly too fast, and the interpreters could not interpret precisely. Please do not speak so fast.
Mr President, the EU has half a billion inhabitants, and this number of people is not negligible in world politics. The USA has only 296 million people.
The EU has all the potential to be a great power, as we have been for years in the economic and cultural field. Yet in the political field, we have not yet lived up to our potential, because Europe often remains divided, even when common action would be more efficient. Europe already has a phone number, but it has no real common voice. The CFSP and the ESDP are currently non-visible policies from a political point of view.
Whether we like it or not, a common voice means that we will need greater foreign policy and defence policy coordination. Common policies like that go right to the heart of the matter of national sovereignty, but what members get in return for parts of their national sovereignty is greater influence in world politics. That is why I welcome President Van Rompuy's initiative and why I encourage the Council to continue the coordination it began last weekend, and eventually to broaden and deepen it. Emotions must not deter us from our goals, as you said.
Mr President, I would like to warmly welcome the statement by the Hungarian Prime Minister, Viktor Orbán, about launching the European Roma strategy during the upcoming Hungarian Presidency. This Parliament has been the propelling force behind developing a common European programme for Roma inclusion and, after the announcement of the representatives of several Member States, I sincerely hope that the Council will also support the next EU Presidency in providing a common European solution for a common European problem.
The primary cause of the social exclusion of the European Roma is not mainly racism or discrimination, but the interdependence of several historical and economic factors. Therefore, the strategy must define its target audience not by ethnicity but on the basis of its common economic attributes, and must focus on alleviating geographically-concentrated deep poverty that affects Roma and non-Roma alike in certain disadvantaged micro-regions of the European Union.
This strategy must permit an EU-coordinated chain of complex development programmes, based on clear and unambiguous indicators like the Laeken indicators, with proper Community monitoring, and taking advantage of multilevel governance. In the short run, the pan-European action plan must prevent the reproduction of deep poverty through generations, and in the medium term, it is necessary to equalise the regional lack of the underdevelopment of micro-regions.
(Interruption from the President)
In the long run, as I said, the hopeless poverty stricken masses of today must become the equal taxpayers of tomorrow. This will require a sustained, enhanced and shared effort by all the stakeholders, the EU institutions, the Member States, NGOs and also the Roma themselves. Europe cannot afford politics as usual: not at the moment, when the demographic and the social challenges we are facing are so great and the consequences of inaction are so dangerous. We must act quickly and we must act boldly to transform our entire approach.
(DE) Mr President, first of all, I would like to say a few words to the Commission. As someone who, on behalf of the group, heavily criticised the Commission, Mr Barroso and Mrs Reding for their weak position on the Roma issue last time, I would like to say that I am grateful for the clear position that has since been found. A lot of what was said was perhaps not always very carefully considered. In the fury and anger over the fact that the wool had been pulled over our eyes, Mrs Reding perhaps did not always make the right choice of words. However, we fully and wholeheartedly support the substance of the Commission's activities.
I would, however, like to direct three questions to Mr Van Rompuy. I appreciate your good intentions, but there are three things that I am not clear about.
Firstly, you said that you are now able to speak with the Chinese Prime Minister on behalf of the 27. However, what will you say to him? What is the common line in respect of China? I have not been able to find this in the minutes.
Secondly, you said that you will develop foreign policy strategies. In this connection, you made absolutely no mention of the Commission, or indeed of Parliament. However, for foreign policy strategies, particularly trade-related strategies, you also need this Parliament. Will you involve Parliament in the development of the foreign policy strategies, and if so, how?
Thirdly, carrying on from what Mr Graf Lambsdorff said, I agree with him: we cannot accept the UN's decision. We cannot once again - in this case, too - be the ones footing the bill, but not be allowed to have our say or speak before the UN. What went wrong there, and what are you going to do - including as the Council and with the Heads of Government - so that we finally come into our own and can present ourselves and speak at the United Nations as the European Union?
(RO) The Council mainly dealt with the EU's external relations. However, let us not forget that the current problem facing Europe's citizens is the economic situation. I am pleased that an agreement has been reached on a European Semester, but unless the European Commission is provided with an implementation mechanism which will also include sanctions, this agreement is useless.
Sanctions are needed, but they must not allow citizens to be punished twice: once through ineffective governance and a second time through reducing the support from the European Union. The measures proposed must help prevent deficits and ending up in a situation which will already have an adverse impact.
Regarding the Roma issue, all European citizens are obliged to abide by the law. All Member States are obliged to abide by European legislation. Anyone who fails to do this, be they individual citizens or a Member State, must face the consequences.
However, in the current case, I believe that punishing citizens - or Member States - does not resolve the fundamental problem. The Roma's situation can only be resolved by a European policy. I firmly believe that all Member States, whether countries of origin or transit, can produce a list of different measures for supporting Roma integration. I think that a European policy means a single list of measures and programmes which will be applied identically and simultaneously in all Member States. I also believe that the implementation of this idea does not require more responsibilities or more money, but simply political will.
(NL) Mr President, President Van Rompuy, you are facing the major challenge of having to elevate the European Council above the jungle of national interests, above the jungle of the interests of the large Member States, and to ensure that our common interest prevails in the Council. That is the only thing that can help us out of the economic crisis.
It is vital that you work to strengthen economic governance in Europe. You are on the right road to achieving this, because, a year ago, it would have been unthinkable that the Council would jointly support a European Semester in order to not only strengthen the Stability and Growth Pact but also to increase the European Union's competitiveness.
I hope that next week, you will receive an important shot in the arm because the European Commission is going to fully exercise its right of initiative. That is important because we need to be more ambitious when it comes to sanctions, but also - and, to me, that is even more important - when it comes to how the Council will ultimately deal with the European Commission's recommendations concerning various national plans. Should these plans prove insufficient and should the European Commission come up with recommendations, will the Council then be prepared to act on those recommendations, one by one? Even if those recommendations are addressed to Paris and London? That is ultimately what counts, because that would undermine the Stability and Growth Pact.
I would therefore be curious to know your thoughts on that score because, in this case, the Council will ultimately have to conform to the European Commission's independent role.
(FR) Mr Van Rompuy, first of all, I would like to say how happy I am to see that, on the question of the Roma, the positions for resolving the problems of poverty faced by these populations are balanced, reasonable and forward-looking.
I would like to say to you, Mr Van Rompuy, that I appreciated your way of presenting the achievements of these last eight months. You presented them with vigour and precision. We do not say enough about Europe's work, and neither do we say enough about the part Parliament plays in it. You spoke just now of collaboration, in particular, as it relates to supervision. This is good, because Parliament wanted agencies with a true European competence, which this supervision was able to introduce, because, as you know, the position of the Ecofin Council in December 2009 was much more reticent on this question.
We must continue, at a time when the G20 will have a European Presidency, via France. We must say more, and we must say it stronger, with one voice. We must also have specific proposals for the future. We are counting on you, Mr Van Rompuy.
(HU) I would like to ask President Van Rompuy, whose consistent and systematic work I hold in very high regard, to convince Member States with Roma populations to develop medium-term government programmes on the Roma issue everywhere. I dare to say this because it was I, as undersecretary of state, who developed the first European Roma programme in Hungary. The programme included deadlines, accountable persons and financial resources. I would like to ask Mr Van Rompuy, Mr Šefčovič of the European Commission and Mr Jerzy Buzek, the President of the European Parliament, to cooperate in developing a monitoring and supervisory system to verify whether Member States are fulfilling their commitments. Third, it is the task of the European Commission to develop a Roma strategy for the European Union which defines roles at local regional level, Member State competences and the added value provided by the European Union. The latter should be the essence of the EU Roma strategy.
(FR) Mr President, Mr Van Rompuy, we know how concerned you are to give an incarnation to the unity of Europe, as much within it as outside it. In my opinion, however, the way in which the Member States are represented at the G20 creates, within the 27, two categories of European states: those that have the status of members and those that do not have this status: the haves and the have-nots. This goes against statutory unity and equality.
Do you not think, President of the European Council, that the best way of guaranteeing the economic cohesion and coordination of the European Union in the context of the G20 would be for this Union to be represented there by its institutions, including the Commission and the Council, and no longer by a few Member States? If so, do you intend to work towards this?
Colleagues, I would ask you not to raise blue cards. Please raise the white card if you want to take part in the catch-the-eye procedure. I am very sorry, the blue card is something different. All of you are on the list, but there are 25 names on that list, so it will not be possible to take contributions from all of you. I am very sorry.
(FR) Mr President, Mr Van Rompuy, I am grateful to you for repeating that human dignity is a core value of the European Union. However, given the political storm of last week and the xenophobic tone of the French Government, the promises of a future discussion are not up to our expectations.
Mr Van Rompuy, do not waste the opportunity to embody European diplomacy. We expect a Member State which has not respected European legislation to be condemned without appeal. We expect specific proposals, the introduction of strategies which have already been decided on, funds, the evaluation of these funds and the utilisation of these funds.
In conclusion, I would like to raise the issue of the rights and obligations that Mr Daul mentioned, and I would say to him that, in order to register children in school, we still need them to have school buses, and that means spending money. As you understood, on the subject of the Roma, we do not just need speeches; above all, we need a clear and unambiguous political will.
(PL) The main item on the agenda of the last European Council meeting was an attempt to give new impetus to the Union's external relations based on the Treaty of Lisbon. Not for the first time, the Council meeting was dominated by a matter which, officially, had not been anticipated. This time it was about the removal of Roma people from a certain European Union Member State. This confirms earlier fears that, following adoption of the Treaty of Lisbon, the Union's Member States would continue to be occupied with problems of an internal nature rather than external relations. The directions of foreign policy which were outlined during the Council meeting do not go beyond defining the strategic interests and objectives of the Union and the use of assertive methods.
The European Council announced that it wants to give new momentum to transatlantic relations. It is to be hoped that during the summit planned for November this year, which will be attended by US President Barack Obama, the current anti-American phobia will be replaced by a pragmatic settling of common interests. One of these should be the question of finally lifting visa requirements for all Member States of the European Union.
(PT) Mr President, first of all, I would like to congratulate President Van Rompuy on the results of this Council meeting and, in particular, on his systematic efforts to introduce real economic governance for the European Union. The Group of the European People's Party (Christian Democrats) and its Portuguese Members fully endorse these efforts.
Secondly, I should also like to acknowledge the efforts made by the Commission which, in this respect, has devoted its full support and initiative to establishing real economic governance. Lastly, I would like to say a few words about the issue of external relations and, particularly, our opening-up to Pakistan.
I believe we must show complete solidarity towards Pakistan, but we must always protect those countries that meet their obligations towards their workers, which clamp down on child labour and are not against paying social security. In that sense, I think we must give Pakistan some aid, but not the kind that will stimulate industries that exploit their workers.
(SK) I would like to touch on two topics, the first one only briefly as we examined it here in Parliament two weeks ago, in relation to a solution to the Roma problem.
It is paradoxical that even today, this topic is addressed by some Members who have never set foot in a Roma encampment, and who have no idea what life is actually like in these encampments, while uttering some very strange judgments here. I very much appreciate the fact that the Commission and, in particular, Commissioner Reding, but also President Barroso, have taken the right approach to this problem, and I hope it will be brought to a satisfactory conclusion for the Roma themselves.
The second topic mainly relates to the discussion on introducing tighter rules for Member State budgets where, on the one hand, I very much appreciate the efforts taken by the Commission for these rules to be not only politically declared but also legally enforceable, and for them to apply equally to all EU Member States. However, on the other hand, I must say that I am rather disappointed by the fact that almost all the attention has gone to budgetary discipline and that the issues were not discussed more comprehensively. I therefore hope that these issues will be resolved more comprehensively in the future.
(PT) Mr President, this debate has again highlighted the serious contradictions that the European Union contends with. It wants to be the greatest power in the world and puts itself forward as the great defender of human rights, but some governments, like the French, carry out hateful actions that smack of state-sponsored racism and xenophobia, as they have done against the Roma. Meanwhile, as regards capital, they delay adopting measures that would prevent its free movement and speculation, and only worry about threatening states that are unable to fulfil the irrational criteria of the Stability and Growth Pact. As regards the people, the mass expulsion of European citizens is designed to hide the utter disaster of neoliberal policies.
Furthermore, the solidarity that the European Union must offer to the flood victims in Pakistan and to increasing support for cooperation must not be given at the expense of vulnerable industries in countries and regions facing serious difficulties and where unemployment is already high, as is the case of the textile and clothing industry in Portugal. It is time, therefore, to change policies and prioritise the fight against poverty. It is time to focus on production, on the creation of jobs with rights and on social progress. In that way, we can give some real content to the European Year for Combating Poverty and Social Exclusion.
(SL) Mr Van Rompuy, I would like to remind you that we have two important international environmental conferences coming up soon: one will be taking place in October, in Japan, and will be devoted to biodiversity, and the other one on climate change will take place at the end of this year.
Both conferences will be held under the auspices of the United Nations and we need the European Union to play an active role, but, at the same time, we have to ensure that international findings and positions are in line with the direction being taken by the European Union.
We all know that, but we also know what happened in Copenhagen, where Europe came forward with a number of different positions, and that was not good news for the progress of the actual negotiations.
I would, therefore, like to ask you: what does the Council actually mean when it says that we have to speak with one voice? I would also be interested to know whether or not the prime ministers are prepared to undertake a specific commitment in that respect.
Vice-President of the Commission. - Mr President, you have been very generous in allocating me the time. I shall try to be very brief and just react to the four major topics that have been discussed here this morning.
First, I think we can clearly see that there is strong support for the new strategic approach towards our key partners, that we need to make much better use of the Lisbon framework and that we need to make better use of EU positions and the projections of EU powers in foreign policy. We can achieve this by making better use of foreign policy synergy and we need to work on Member States and the European institutions singing from one hymn sheet with one voice.
I therefore appreciate highly the importance President Van Rompuy placed on ownership of EU foreign policy, not only by the institutions, but also by the leaders of the Member States, because only in that way, when we speak with one voice, not only multilaterally but also in our bilateral contacts, will we achieve the necessary results.
A couple of words on economic governance. Here again, I see strong support in Parliament for maintaining the momentum of the change we started this spring. There is very clear support for building up a new and better system and I would like to assure the honourable Members of this Parliament that we are not going to look critically only at budget deficit. We are also going to take a very close look at the issue of debt - how to manage it better and how to monitor it better in the future.
Parliament will have the chance to discuss this issue annually because Commissioners will be coming every January for the annual growth survey which will start the so-called European Semester, and where you will see the complex picture of the European economy and the economic state of the different Member States. This will be a very welcome opportunity to have a deeper debate on this issue at the beginning of every year.
At the same time, I would like to assure you that we have not forgotten the importance of growth and employment. For that, we need to use the EU 2020 strategy tools, because we would like to set the European economy on new bases, on new wheels, and we want to pursue the smart inclusive green - meaning healthy - growth of the European economy. Therefore, we need to focus more on employment, on better education, on high quality youth policies and, of course, on the reduction of poverty.
These two strengths - better surveillance and smarter economic policies - must go hand in hand, because only in that way will we achieve the necessary results. So if the Commission is for something, it is for smart consolidation.
Turning to the External Action Service, I think that Baroness Ashton made it very clear that she is fully committed to building a professional European External Action Service which will reflect European values, strength and also the European landscape. Therefore, geographic and gender balance, as well as an agreed balance among the sources for the European External Action Service from our institutions and Member States, as has been agreed, are very important in building up the new professional staff of the European External Action Service.
Cathy Ashton undertook to inform you regularly about progress in building up the service. I believe that the progress achieved in the transitional period to 2013 will answer present concerns, which I fully understand.
For my last point, let me thank you all for your insistence on respecting European law, cherishing European values and undertaking to look for better ways to alleviate the plight of the Roma people and for their integration. More than EUR 17.5 billion have been allocated to measures benefiting Roma and other vulnerable groups by the Commission and 12 Member States, mostly from the European Social Fund.
However, we have to look at how we use our means and the instruments which are at our disposal. I would call for these to be used more efficiently. For that, we will need to take a new fresh look at how to do this in the future. If we do this together, it will definitely be much more efficient, and will bring much better results than in the past.
Mr President, first of all, thank you to all the speakers in the debate. I know that it is a difficult task to respond, but I know that it is also a very hard task to synthesise, in one minute, the points of view that we want to develop. I will therefore not be able to reply to all of the remarks. I would like to make a few comments on just two important topics.
The first topic is foreign policy. We have travelled a long road. We have had the important work of Mr Solana. We forget it too often. I have given you a list, just for the last few months, of the common positions that we were able to develop, with the European Union, on Iran, on the Middle East and on certain trade matters.
However, we also took a step forward, particularly with respect to our position at the G20, the biggest annual global conference. When I came in as a Prime Minister at the European Council, there were still, a year ago, separate meetings of all the Member States which were part of the G20. They would establish a common position among themselves. I asked, demanded in fact - as we have done since then - that there should be a common position of the 27. Even if not all the countries are present at the G20, Mr Barroso and I represent the Union as a Union, and we therefore have a common position.
I can assure you that, during the G8 and G20 meetings, the Member States and the representatives of the Union carry the same message. We also sometimes have positive things and progress, and I would like to stress that, in this respect, there have been such things. I am talking here about the biggest international global conference, the G20.
Are there still problems? Of course! Furthermore, we are still suffering from the effects of the Copenhagen trauma. We had a common position. We had a common message. However, we did not succeed in imposing this, in getting the others to accept our position. The result: everyone loses, because the results are totally unsatisfactory. So, on various points, progress has been made, but we must work more in the right direction.
People have asked me: what will your messages be during the summit with China? I would invite you to read attentively - not in a superficial, but in an attentive way - what was contained in the European Council conclusions. I advise you to do so. Of course, we will not say in the European Council conclusions what strategy we will develop and what balances we will present to our strategic partners, such as our Chinese partners. However, if you read the text, you will notice that there are actually new emphases, and that we will introduce the notion of reciprocity. It is not just us who are reacting in relation to the message of others. We have become 'askers' in our relations with a good many of our partners, and so we need this concept of reciprocity.
The European Parliament is involved - even more so since the Treaty of Lisbon - in trade agreements, and completes colegislation with regard to international agreements and international trade agreements. So there is also progress, but we must have more of it. The summit with the US President will be prepared at the October Council. We will agree on the messages that Mr Barroso and I will give to the US President. We will agree in order to be able to speak on behalf of the Union, on behalf of the 27. So, once again, we will go in the right direction, step by step.
My second observation concerns economic policy. In these last two years, we have followed an intelligent economic policy, much more intelligent than in the past. We wasted 10 years. We could have acted in time on the budget and on competitiveness, but we did not do so. It is precisely because of this that we have problems today.
What have we done since the financial crisis? Apart from saving the banks and others, we ran a very risky expansionist policy in 2008 and, in large part, in 2009. It was a risky policy because it added to budget deficits. However, since we have had an upturn in growth - which we believed to be slow at the start of the year - we have initiated a policy of budgetary consolidation, of gradually reducing budget deficits, not immediately, but gradually.
Even this year, we still have a slightly expansionist effect. We have followed an intelligent monetary policy. The markets have always been liquid, so there have been no ruptures of liquidities as in the 1930s. We have followed an interest rate policy where the rates are low enough to ensure that the recovery can take place and that the Member States' budgets do not suffer too much from very high interest rates.
On budgetary and monetary matters, we have followed a prudent, wise and gradual policy. Why? Not for the pleasure of proceeding - as we are going to do now - with serious budget cuts, not for the pleasure of reducing the debt, but to have lasting economic growth, to have an employment policy which bears fruit. All of these efforts are to bring about employment, to reduce unemployment. There is an eminent social aim in all the efforts that we are making. We are not doing it for the pleasure of reducing debts and deficits. This is only an instrument: the objective, of course, is employment and the reduction of unemployment.
As the Vice-President of the Commission has just said, in order to do all of this in a more social manner, we have integrated the objective of poverty into our objectives for 2020. We had to fight to obtain it. We have integrated an education policy and we are maintaining a cohesion policy. We are maintaining the structural funds, and I hope that we will also maintain them in the financial perspective that we develop, so that living standards can be as balanced as possible within the European Union.
The goal behind all our actions is therefore an eminently social one; all the rest is only instruments. I wanted to say this to you at the end of this debate.
President Van Rompuy, thank you very much for your report from the European Council and for the discussions with us. We look forward to your next important discussions with the European Parliament. The next European Council will be in October, so there will not be a big break between now and then.
At a time when the repercussions of the crisis of capitalism in the European Union are lowering living standards for millions of Europeans and causing a worrying deterioration in the economic and social situation in various Member States, the Council has decided to skirt these issues and reassert the old political guidelines that brought us to where we are today. That is the only way to understand the insistence on liberalisation and deregulation of world trade both within the World Trade Organisation - with the call to conclude the Doha round - and in new bilateral agreements. That creates a situation in which even greater pressure can be put on the most vulnerable productive systems and on the workforce, cheapening it. The result is more unemployment and less job security. The Council thinks it is time to reap the benefits of the Treaty of Lisbon and to 'promote Europe's interests and values in the wider world'. The road ahead has been clearly laid out: greater alignment with NATO and the United States, growing external interventionism, and a worrying military build-up in international relations. As for the 'financial supervision package' mentioned in the conclusions, the message is clear: the main financial speculation mechanisms remain untouchable. Speculation will continue to have free rein, as it has had until now.
The events we have witnessed in the past few weeks prove that our demands, which we have voiced for some time now, are legitimate. Europe is in need of a comprehensive strategy to facilitate the social integration of the Roma. The expulsion of Roma from France immediately brought into focus the problems of the largest minority group on the continent, making it a European issue. I trust that the disturbing events of the past few weeks will add momentum to joint actions. The decisions made at the EU summit last week bring hope. The European Parliament has been pressing for the development of a European Roma strategy for quite some time now. Such a strategy would prevent Member States from passing the responsibility for rectifying the situation of this community to one another. I am curious to see what the Hungarian Government, as the next Presidency of the European Union, will do to move forward with this strategy. I do hope that the European Commission will complete its investigation of the legality of the French Government's measures very quickly and, if necessary, take prompt legal steps to eliminate practices which violate the fundamental rights of the European Union. I find it unacceptable that the French Government, a representative of one of the founding Member States of the European Union, has so far ignored the European Parliament's opinion and the warnings of the European Commission.
in writing. - (LV) I welcome the inclusion of the Eastern partnership in the conclusions of the European Council as one of the common foreign policy strategic directions. I support the objective of the European economic policy governance initiative to reinforce the functioning of the Stability and Growth Pact and to increase monitoring of macro-economic imbalances. It is important to establish a stricter sanctions mechanism for those Member States which do not comply with the requirements of the Stability and Growth Pact, that is, those which ignore budget deficits or disproportionately increase their external debt. At the same time, the use of the European Union budget for sanctions is only possible if all types of budget expenditure are included, not just European funds, for example. It is important to draw up clear and comprehensible principles and criteria for the application of the sanctions mechanism.
in writing. - As President Van Rompuy said, the EU governments knew for a long time about their financial problems but failed to react. We need a new financial supervision architecture for Europe. Reaching consensus on the macro-economic surveillance framework is a crucial step in the long-term prevention of future crises. However, the Commission has a decisive fight ahead to counter the still prevailing short-term approach of first trying to restore economic growth and considering budgetary discipline not that important in the foreseeable future. All Member States need to realise that budgetary discipline (a balanced budget) is the only precondition for reliable macro-economic stability. Therefore, the new EU rules and control mechanisms will help Member States in restoring self-discipline. Also, long-term crisis prevention needs robust structural reforms. Are the Member States ready for this effort? I welcome President Van Rompuy's concept of reciprocity in EU relations with its strategic partners. Such an approach means balancing what the EU wants and values and what our partners would like to get from us. At present, up to 56 different dialogue sectors are numbered in EU-China relations. To overcome such a grotesque situation, political will giving preference to common policies over bilateralism is needed.
The problems relating to the Roma's situation in one of the European Union's Member States have taken up a great deal of time intended for debates in the European Council. Without trying to play down the gravity of these problems, I consider that this approach to issues based on cyclical crises or situations is superficial and ineffective. Admittedly, the positions on this issue were balanced and geared towards finding solutions. However, in order to overcome the problems linked to the Roma communities living in the European Union, long-term measures with vision are required, not merely EU level summits. Putting this difficulty to one side, I must say how pleased I am that Europe's institutions have realised that in this debate, they will be playing their active role as guardians of the treaties and EU law, which is one and the same for all citizens of the European Union, regardless of the Member State they come from and their ethnic origin. The right of free movement, provided for by Directive 2004/38/EC, cannot be brought into question for any European citizen, as simply raising such an option sets a dangerous precedent.
A crisis such as the one we are currently experiencing must never happen again. Europe's new economic governance, however, must take into account not only the level of government debt, but also its sustainability in the medium to long term. Private debt and the sustainability of social security systems are just as important as government debt as such for the stability of public finances. Indeed, countries which had controlled government debt have plunged into a deep crisis precisely because of the serious indebtedness of families and companies, while countries with high government debt, such as Italy, have come through well. Sovereign debt must be placed under control by means of obligations and more incisive and effective monitoring. We do not need, however, new mechanisms to tackle debt that are excessively automatic and pro-cyclical, which risk failing to meet the objective and, if anything, hindering actions to boost economic growth. We do not need sanctions when we are still trying to prevent overruns: it would be almost like passing sentence before the trial. Rather, we must better consider the structural reforms required to stimulate competitiveness and economic growth in Europe. Competitiveness brings economic growth; growth brings more tax revenues and effective financial consolidation.
2010 is the European Year for Combating Poverty and Social Exclusion. There are currently 84 million European citizens, 16% of the EU's population, who are exposed to the risk of poverty. Against the background of the economic and financial crisis, the main concern that European citizens have is about losing their jobs. At this juncture, the European Council should examine the main challenges facing the EU and identify solutions and priority areas where the European Union will invest in order to retain its global competitiveness and ensure a minimum employment rate of 70%. I believe that areas such as energy security and efficiency, investments, innovation and climate change should be on the European Council's agenda. I welcome the fact that, during the European Council in October, the EU will reaffirm its strong commitment to the battle against climate change and will agree on the EU's position for the Cancún conference. Free movement of persons is one of the EU's fundamental principles, also advocated by the Charter of Fundamental Rights of the European Union. Consequently, we ask the European Council, Member States and the Commission to respect EU law and its enforcement. As a reaffirmation of the importance of the Eastern Partnership in promoting EU values, I call for an EU Black Sea strategy to be devised.
in writing. - The European Council's sometimes heated debate on the Roma crisis in France was a step in the right direction. It stressed the need for a pan-European approach in dealing with the Roma problem. It also proved that the pervasive clichés of the left will only serve to leave unsolved or to even aggravate this issue.
Three main ideas emerged form this robust debate: 1) the Roma problem is not owned by one Member State or another. It is a European phenomenon that requires coordinated European policies; 2) the right to free movement should not amount to the limitation of the right to security; 3) minority rights should not preclude legal responsibilities.
The Council debate has proved wrong the assumption that Romania and Bulgaria are not pursuing integration programmes for the Roma. Finally, the Council position was a clear rejection of the suggestions that linked the Roma question to the Schengen accession of Romania and Bulgaria. I am convinced that France and Romania will maintain a high level of cooperation and set a model in the field. The Roma question was systematically distorted and used for political reasons. This sad precedent should be replaced by appropriate and energetic policies.
Unfortunately, the last Council meeting left a lot of specific measures undecided. We need, at long last, to strengthen the economic and monetary union and, in so doing, learn the necessary lessons from the economic crisis - in other words, we need to strictly implement the Stability Pact and precisely define the financial transaction tax. However, this must not be at our citizens' expense. The new European External Action Service could be a significant achievement for the European Union, provided the basic idea behind its enshrinement in the treaties can be put into practice. We must look for, find and use existing synergies in order for Europe to be able to act as a unit on the world stage - and this will certainly also significantly increase the EU's influence in the world. With regard to the climate, we can see that here, too, it is important to learn the necessary lessons and to prepare accordingly for the summit in Cancún. Human rights violations must not be tolerated in the EU. Human dignity must remain sacrosanct - populism in any form inevitably leads to nationalism and this is in no way conducive to the European ideal.